*334In each of the above entitled cases the following judgment was entered:
Pee, Curiam.
The judgment of this court in this action, rendered May 24, 1910 (143 Wis. 18, 126 N. W. 888), affirming the judgment of the circuit court for Dane county, having been reversed by the supreme court of the United States upon writ of error [see 228 U. S. 115] and the mandate of said last named court having been received by the clerk of this court, now, therefore, in accordance with said mandate and the opinion of said court,
It is ordered and adjudged that the said mandate be filed and entered-in this court, and that pursuant to the command thereof the judgment of affirmance rendered by this court as aforesaid be and the same is in all things vacated and set aside, and that the judgment of the circuit court for Dane -county aforesaid be and the same is hereby reversed, and that this cause be and the same is hereby remanded to the said circuit court for Dane county, with directions to enter judgment therein dismissing said action and discharging the defendant therefrom without day.